DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant filed an amendment on 9/14/2021 on which claims 1, 14, and 24, have been amended by the Applicant. Claims 1, 14, and 24 are independent claims. Claims 1-4, 6-7, 14-20, 22, and 24-29 have been examined.  This office action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Response to Amendments
Applicant’s arguments, see AMSB, filed 9/14/2021, with respect to newly amended features, of “location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database”, is moot because new art has been applied to meet this limitation.  Roese has cited to disclose the limitation, “location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database”.  Thus, the remarks on the prior art of Farha and Schaffer are moot in regards to this limitation. 
On pages 9-10 of the Applicant’s arguments, the Applicant states that the prior art of Farha and Schaffer does not disclose, “authenticating the request to access the personalized content if the data included with the request which identifies the requesting device matches the user device data associated with the user profile of the user stored in the database”.  
(A).  Farha discloses “authenticating the request to access the personalized content if the data included with the request which identifies the requesting device matches the user device data associated with the user profile of the user stored in the database”, because Farha discloses upon each product scan, request the device ID is received from the client device, and the device ID is compared to a stored device ID, and based on the authentication access is granted to the private content (Farha: para. 0012, 0053).  Further, the Applicant acknowledges that Farha discloses “authenticating a request to access private content by matching a device ID”.  
On pages 10-12 the Applicant argues that the previous cited art of Farha, Schaffer, and Evesky do not disclose or suggest, “location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database”.  As stated previously above, the Applicant’s arguments in regards to this newly added limitation is moot, because new art has been applied to meet this limitation.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 14-19, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345), and further in view of Roese et al (2003/0217151).

As per claim 1, Farha discloses a method comprising: detecting a transaction performed in association with an item;
storing, in a database, a user profile of a user, the user profile of the user including user device data (Farha: para. 0024, 0045, storing in a database of a server the user profile (i.e. user accounts), user profile consists of a product ID that is associated with the device ID);
receiving, from a requesting device associated with the user, a request to access content associated with an item (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content associated with a product (i.e. item)), the request being initiated in direct response to a scannable coded image associated with the item being scanned using the requesting device associated the user and the request including data which identifies the requesting device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user the request including data associated with the requesting device, which is the device ID);
authenticating the request to access the content if the data included with the request which identifies the requesting device matches the user device data associated with the user profile of the user stored in the database (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database);
retrieving, upon authentication of the request, the content associated with the item; and communicating the content of the requesting device for display (Farha: para. 0013-0014, 0045, 0067, retrieving, upon authentication of the request, the private content associated with the item; and communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose personalized content; and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item.
Schaffer discloses personalized content (Schaffer: para. 0040, personalized content 

based on purchasing patterns, codes including personalized content containing items which are 

purchased by user); and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item (Schaffer: para. 0058, 0062, 0064, 0067, the registered user has access by scanning the code to special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content; and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  
Farha nor Schaffer explicitly disclose a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database.
However, in analogous art of Roese discloses a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database (Roese: para. 0111, authenticating a device, based on location, the device requesting content, the system compares the location information, determines whether the device is in approved location to receive the requested information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database of Roese with Farha and Schaffer, the motivation is that this is an efficient security measure that ensures only devices that are in authorized locations can access the personalized content (Roese: para. 0111).

As per claim 2, Farha, Schaffer, and Roese disclose the method as described in claim 1.    
The combination of Farha and Schaffer further discloses wherein the user profile of the user is associated with the scannable coded image (Farha: para. 0012, 0014, user profile (i.e. account) is associated with the scannable coded image (i.e. smart code)) and the personalized content in the database (Schaffer: para. 0040, personalized content based on purchasing patterns, codes including personalized content containing items which are purchased by user)), and wherein at least one additional user profile is associated with the scannable coded image (Farha: para. 0014, at least one additional user profile, each client device has an account (i.e. user profile) and additional personalized content in the database (Schaffer: para. 0040, 0087, personalized content is different for different users/purchasers).
Same motivation as claim 1 above.  

As per claim 3, Farha, Schaffer, and Roese disclose the method as described in claim 2.
Roese further discloses wherein the data which identifies the requesting device is based on the current location data specific to the user (Roese: para. 0111, data (i.e. location information) which identifies the device is based on current location data specific to the user).
Same motivation as claim 1 above.

As per claim 4, Farha, Schaffer, and Roese disclose the method as described in claim 1.   
The combination of Farha and Schaffer further discloses wherein authenticating the request to access the personalized content (Schaffer: para. 0040, 0058, authenticating request (i.e. proof of purchase) to access the personalized content (i.e. such as team media) comprises comparing the data included with the request to information of the user profile of the user stored in the database to determine if a device identifier of the data included with the request matches a corresponding device identifier included with the information of the user device data associated included in the user profile of the user stored in the database (Farha: para. 0014, 0022, 0045, device ID is compared to device ID stored in the database).


As per claim 6, Farha, Schaffer, and Roese disclose the method as described in claim 1.   
Farha further discloses wherein the content (Farha: para. 0167, 0185) is not displayed on the requesting device if the request is not authenticated (Farha: para. 0012-0013, 0014, 0067, if the request is not authenticated (i.e. not match, no comparison) than the content will not be displayed).
Schaffer further discloses personalized content (Schaffer: para. 0058, 0062, 0064, 0067, the special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content of Schaffer with Farha and Roese, the motivation is that a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item allows for a simple and direct interface from the product to associated content (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  

As per claim 14, Farha discloses a client device comprising: 
a display (Farha: para. 0039, #130 display);
one or more processors (Farha: #110 processor);
one or more computer readable storage media storing instructions that, responsive to execution by one or more processors, implement one or more modules to perform operations comprising (Farha: para. 0039):
(Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user);
receiving, in response to an authentication of the request, access to the content if the data included with the request matches client device data associated with a user profile of the user (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database); and
outputting, on the display, the content (Farha: para. 0013-0014, 0045, 0067, communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose personalized content comprising information associated with a transaction involving a user’s purchase of an item.
Schaffer disclose personalized content comprising information associated with a transaction involving a user’s purchase of an item discloses personalized content (Schaffer: para. 0040, 0058, 0062, 0064, 0067,  personalized content based on purchasing patterns, codes including personalized content containing items which are purchased by user, , the registered user has access by scanning the code to special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content comprising information associated (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  
Farha nor Schaffer explicitly disclose a location or network information associated with the client device matches data associated with the user profile of the user.
However, in analogous art of Roese discloses a location or network information associated with the client device matches data associated with the user profile of the user (Roese: para. 0111, authenticating a device, based on location, the device requesting content, the system compares the location information, determines whether the device is in approved location to receive the requested information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a location or network information associated with the client device matches data associated with the user profile of the user of Roese with Farha and Schaffer, the motivation is that this is an efficient security measure that ensures only devices that are in authorized locations can access the personalized content (Roese: para. 0111).

As per claim 15, Farha, Schaffer, and Roese disclose the client device as described in claim 14.       
The combination of Farha and Schaffer further discloses wherein the data included with the request to access personalized content (Schaffer: para. 0040, 0058, authenticating request (i.e. proof of purchase) includes an identifier of the client device (Farha: para. 0014, identifier of the client device (i.e. device ID).
The motivation is the same that of claim 14 above.

As per claim 16, Farha, Schaffer, and Roese disclose the client device as described in claim 15.
Roese further discloses wherein the data included with the request includes current location data specific to the user (Roese: para. 0111, request includes location information).
Same motivation as claim 14.

As per claim 17, Farha, Schaffer, and Roese disclose the client device as described in claim 15.  The combination of Farha, Schaffer, and Roese further disclose wherein the authentication of the request is based on comparing the data included with the request to information of the user profile of the user stored in a database to determine if a device identifier of the data included with the request matches a corresponding device identifier (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database) included with the client device information of the user profile of the user stored in database criteria associated with the user (Farha: para. 0014, 0022, 0045, device ID is compared to device ID stored in the database) and the data associated with the client device with a location identifier (Roese: para. 0111, data associated with the client device with a location identifier, location information).
Same motivation as claim 1 above.

As per claim 18, Farha, Schaffer, and Roese disclose the client device as described in claim 14.            
The combination of Farha and Schaffer further discloses wherein the user profile of the user is associated with the scannable coded image (Farha: para. 0045, user profile (i.e. account)) and the personalized content in a database (Schaffer: para. 0058, 0062, 0064, 0067, the special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content).
The motivation is the same that of claim 14 above.

	As per claim 19, rejected under same basis as claim 6.

	As per claim 24, Farha discloses a method comprising: storing, in a database, a plurality of user profiles, the plurality of user profiles including one or more of location-based data, demographic data, user preferences, social data, network data, user device data, or financial data (Farha: para. 0024, 0045, storing in a database of a server the user profile (i.e. user accounts), user profile consists of user device data (i.e. device ID));
receiving, from a requesting device associated with a user, a request to access content comprising information associated an item (Farha: para. 0012, 0014, receiving, from a requesting device (i.e. client device) associated with the user a request to access private content associated with a product (i.e. item)), the request being initiated in direct response to a scannable coded image associated with the item being scanned using the requesting device associated with the user and the request including data associated with the user or the requesting device (Farha: para. 0045, request being initiated in direct response to scanning the smart code (i.e. scannable coded image) associated with the time being scanned using the requesting device (i.e. client device) associated with the user the request including data associated with the requesting device, which is the device ID), 
authenticating the request to access the content if the data included with the request matches a user profile of the user stored in the database (Farha: para. 0014, 0045, authenticating the request to access the private content if the data (i.e. device ID) included with the request matches the user profile of the user stored in the database);
retrieving, upon authentication of the request, the content associated with the item; and communicating the content to the requesting device for display (Farha: para. 0013-0014, 0045, 0067, retrieving, upon authentication of the request, the private content associated with the item; and communicating the private content of the requesting device (i.e. client device) for display).
Farha does not explicitly disclose wherein different personalized content is associated with the scannable coded image and a different user; personalized content; and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item.
Schaffer discloses wherein different personalized content is associated with the scannable image and a different user (Schaffer: para. 0012, 0029, the QR code an different personalized content is dynamic and different users have different personalized content); personalized content (Schaffer: para. 0012, 0029, 0040, personalized content based on purchasing patterns, codes including personalized content containing items which are purchased by user); and a request to access personalized content comprising information associated with a transaction involving the user’s purchase of an item (Schaffer: para. 0058, 0062, 0064, 0067, the registered user has access by scanning the code to special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
(Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  
Farha nor Schaffer explictly disclose a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database.
However, in analogous art of Roese discloses a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database (Roese: para. 0111, authenticating a device, based on location, the device requesting content, the system compares the location information, determines whether the device is in approved location to receive the requested information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a location or network information associated with the requesting device matches data associated with the user profile of the user stored in the database of Roese with Farha and Schaffer, the motivation is that this is an efficient security measure that ensures only devices that are in authorized locations can access the personalized content (Roese: para. 0111).

As per claim 25, rejected under similar basis as claim 3.

As per claim 26, Farha, Schaffer, and Roese disclose the method as described in claim 1.    
The combination of Farha and Schaffer further discloses wherein authenticating the request to access the personalized content (Schaffer: para. 0040, 0058, authenticating request (i.e. proof of purchase) to access the personalized content (i.e. such as team media) comprises comparing the data included with the request to information of the user profile of the user stored in the database to determine if a device identifier of the data included with the request matches a corresponding device identifier included with the information of the user device data associated included in the user profile of the user stored in the database (Farha: para. 0014, 0022, 0045, device ID is compared to device ID stored in the database).
The motivation is the same that of claim 24 above.

As per claim 27, Farha, Schaffer, and Roese disclose the method as described in claim 24.  Farha further discloses wherein the content (Farha: para. 0167, 0185) is not displayed on the requesting device if the request is not authenticated (Farha: para. 0012-0013, 0014, 0067, if the request is not authenticated (i.e. not match, no comparison) than the content will not be displayed).
Schaffer further discloses personalized content (Schaffer: para. 0058, 0062, 0064, 0067, the special content (i.e. personalized content) only available to purchasers, such as a current season jersey (i.e. item) may give access to the team media (i.e. personalized content)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include personalized content of Schaffer with Farha and Roese, the motivation is that a request to access personalized content comprising information associated (Schaffer: para. 0012).  The content is not fixed, but rather to variable, dynamic content, the range of possible uses, application and interactions with other on line facilities are very wide, thus this a flexible and adaptable method (Schaffer: para. 0012).  

As per claim 28, Farha, Schaffer, and Roese disclose the method as described in claim 1.   
The combination of Farha and Schaffer further disclose wherein different content is retrieved based on the scannable coded image and different user profile (Farha: para. 0014, at least one additional user profile, each client device has an account (i.e. user profile) comprising different user device data and additional personalized content in the database (Schaffer: para. 0040, 0087, personalized content is different for different users/purchasers).
Same motivation as claim 1.

As per claim 29, Farha, Schaffer, and Roese discloses the method as described in claim 1.  Roese further discloses wherein the user profile of the user comprises at least one of location-based data, demographic data, user preferences, social data, network data, or financial data (Roese: para. 0111, disclose location based data).
Same motivation as claim 1.




Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345) and in view of Roese (2003/0217151) and further in view of Engles et al (2016/0132704).

As per claim 7, Farha, Schaffer, and Roese disclose the method as described in claim 1.  
            Farha, Schaffer, and Roese do not explicitly disclose authenticating the request further comprises: transmitting a login request to the requesting device associated with the user, the login request including at least one of a username and password prompt, or a fingerprint prompt
However, in analogous art of Engels further discloses wherein authenticating the request further comprises: transmitting a login request to the requesting device associated with the user, the login request including at least one of a username and password prompt, or a fingerprint prompt (Engels: para. 0159, 0170, 0177, discloses a user ID and password). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the authentication request further comprises: receiving a login request associated with the user, the login request including at least one of a username and password prompt or a finger-print prompt of Engles with Farha-Schaffer-Roese the motivation is that this a security measure that insures that the user is authenticated (Engles: para. 0159).

As per claim 20, rejected under similar basis as claim 7.



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Farha (2015/0213238) in view of Schaffer (WO 2014/155345), and in view of Roese (2003/0217151) and further in view of Armato (10,586,073).

As per claim 22, Farha, Schaffer, and Roese disclose the method as described in claim 1.
 	Farha, Schaffer, nor Roese explicitly disclose wherein the personalized content comprises a packing list or shipping information associated with the transaction involving the user’s purchase of the item.   
However, in analogous art of Armato discloses wherein the wherein the personalized content comprises a packing list or shipping information associated with the transaction involving the user’s purchase of the item (Armato: col. 2, lines 12-53, 63-67, col. 12, lines 37-51, personalized content (i.e. privacy identifier) comprises shipping label associated with the transaction involving the user’s purchase of the item (i.e. product/package), the Examiner asserts that the privacy identifier includes personalized content, the privacy identifier is affixed to the shipping label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wherein the personalized content comprises a packing list or shipping information associated with the transaction involving the user’s purchase of the item of Armato with Farha-Schaffer-Roese, the motivation is that this is an efficient security measure that has a privacy identifier that is associated with purchases (Armato: col. 2, lines 25-27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11/4/2021
/J.E.J/Examiner, Art Unit 2439 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439